                            EXHIBIT I




Case 20-04002-MJH   Doc 103-9   Filed 03/22/21   Ent. 03/22/21 21:31:38   Pg. 1 of 16
 1

 2

 3

 4

 5

 6

 7                          UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF WASHINGTON - TACOMA
 8

 9     SARAH HOOVER,                                       BK No. 19-42890- MJH
10
                       Debtor,                             Adv No. 20-04002 – MJH
11
     _________________________________________             Chapter 7
12     SARAH HOOVER,
                                                          SECOND SET OF INTERROGATORIES
13                      Plaintiff,                        AND REQUESTS FOR PRODUCTION
14     v.                                                 TO DEFENDANT NEWREZ, LLC

15     QUALITY LOAN SERVICE
       CORPORATION OF WASHINGTON,
16     PHH MORTGAGE CORPORATION DBA
       PHH MORTGAGE SERVICES, HSBC
17
       BANK USA, N.A. AS TRUSTEE OF THE
18     FIELDSTONE MORTGAGE
       INVESTMENT TRUST, SERIES 2006-2,
19     NEWREZ, LLC, IH6 PROPERTY
       WASHINGTON, LP, DBA INVITATION
20     HOMES.
21
                        Defendants.
22
            TO:      NEWREZ, LLC (“NEWREZ”), Defendant;
23
            TO:      YOUR ATTORNEYS OF RECORD:
24
            Pursuant to Fed.R.Bankr.P. 7026, 7033, and 7034 which incorporates Rules 26, 33 and
25
     34 of the Federal Rules of Civil Procedure, Plaintiff, Sarah Hoover (the “Plaintiff”) propounds
26
     these interrogatories and requests for production, to which Defendant NewRez, LLC

       SECOND SET OF DISCOVERY TO NEWREZ                                HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 1                                             787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH         Doc 103-9    Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 2 of 16
 1   (“NewRez”) shall respond separately and fully, in writing and under oath, and will produce

 2   documents for inspection and copying for the documents described therein to the offices of

 3   Henry & DeGraaff, PS, 787 Maynard Ave S, Seattle, WA 98104, within 30 days of the service

 4   of these requests on Defendants and in accordance with the Instructions and Definitions set

 5   forth below.

 6
                                             DEFINITIONS
 7
            Notwithstanding any definition below, each word, term, or phrase used in these
 8
     Interrogatories is intended to have the broadest meaning permitted under the Federal Rules of
 9
     Civil Procedure.
10
        1. As used herein, the terms “You” and “Your” shall mean NewRez, LLC (“NewRez”), and
11         all attorneys, agents, and other natural persons or business or legal entities acting or
12         purporting to act for or on behalf of NewRez, whether authorized to do so or not. By use
           of the pronoun “you” it is intended that the answers are to include all information known
13         to or reasonably ascertainable by NewRez, your agents, attorneys, investigators,
           employees and other representatives.
14
        2. Any and all data or information which is in electronic or magnetic form should be
15
           produced in a reasonable manner.
16
        3. “And” “as well as,” and “or” should be construed either disjunctively or conjunctively, as
17         necessary to bring within the scope of these requests any matter which might otherwise
           be construed to be outside their scope.
18
        4. The masculine gender of any word used herein includes the feminine and the neuter. The
19
           past tense of a verb used herein includes the present tense, and the present tense of any
20         verb includes the past tense.

21      5. “Relate to,” “related to” or “relating to,” as used herein, means directly or indirectly
           referring to, alluding to, having any relationship to, pertaining to, concerning, connected
22         with, commenting on, regarding, discussing, mentioning, reflecting, analyzing,
           constituting or embodying in whole or in part.
23

24      6. A document “relating” or “referring” to any given subject matter, as used herein, means
           any document that constitutes, contains, embodies, identifies, bears upon or deals with
25         that subject, including, without limitation, emails, notes, electronic records, or documents
           concerning the preparation of documents.
26

       SECOND SET OF DISCOVERY TO NEWREZ                                HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 2                                             787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-9     Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 3 of 16
        7. “Document” is defined to include any and all manner of electronic, written, typed, printed,
 1         emailed, reproduced, filmed or recorded material, and all photographs, pictures, plans or
 2         other representations of any kind of anything pertaining, describing, referring or relating,
           directly or indirectly, in whole or in part, to the subject matter at hand, and the term includes,
 3         without limitation:

 4              a. Papers, emails, texts, voice mail messages, books, journals, ledgers, statements,
                   memoranda, reports, invoices, work sheets, work papers, notes, transcriptions of
 5
                   notes, letters, correspondence, abstracts, checks, diagrams, plans, blueprints,
 6                 specifications, pictures, drawings, films, photographs, graphic representations,
                   diaries, calendars, desk calendars, pocket calculators, calculators of any type, lists,
 7                 logs, purchase orders, messages, resumes, summaries, agreements, contracts,
                   telegrams, telexes, cables, recordings, audio tapes, magnetic tapes, visual tapes,
 8                 transcriptions of tapes or records, or any other writings or other tangible things on
                   which any handwriting, typing, printing, photostatic, or other forms of
 9
                   communications are recorded or reproduced, as well as all notations on the
10                 foregoing;

11              b. Originals and all other copies not absolutely identical;
12              c. All drafts and notes, whether typed, handwritten or otherwise, made or prepared in
                   connection with such document, whether used or not; and
13

14              d. Any medical record, chart, X-ray, book, log, pamphlet, periodical, letter, report,
                   memorandum, notation, message, record, study, working paper, chart, graph, index,
15                 tape, minutes, contract, lease, invoice, record of purchase or sale, correspondence,
                   telegram, cable, electronic or other transcription or taping of telephone or personal
16                 conversations or conference, and any and all other written, printed, typed, punched,
17                 taped, filmed or graphic matter, however produced or reproduced.

18      8. “The Account” refers to the account sought to be collected from Ali Suleiman in this case
           by PHH Mortgage Corporation d/b/a PHH Mortgage Services (“PHH”), HSBC Bank
19         USA, N.A., as Trustee of the Fieldstone Mortgage Investment Trust, Series 2006-2
           (“HSBC”), NewRez, LLC (“NewRez”).
20

21      9. A request to “name” or “identify” a certain person or persons is deemed to require the
           person’s full name, last known residence and phone number, job title, employer and
22         employer’s business address and phone number. If the job title, etc. are set out in another
           answer, their repetition is unnecessary.
23
        10. When asked to “state the facts” your response should include (i) the identity of any
24          persons with any personal knowledge of the facts stated; (ii) the identity of any
25          documents concerning the facts stated; and (iii) the identity of any communications
            concerning the facts stated.
26
        11. “Complaint” means the initial complaint and any amended complaints filed in this action.
       SECOND SET OF DISCOVERY TO NEWREZ                                    HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 3                                                 787 Maynard Ave S
                                                                                Seattle, WA 98104
                                                                      Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH         Doc 103-9      Filed 03/22/21       Ent. 03/22/21 21:31:38        Pg. 4 of 16
        12. Any word or term not specifically defined: If you contend that a word or term that is not
 1          specifically defined in these requests is vague or capable of multiple meanings that prevent
 2          you from answering the interrogatory, then you should consult the Merriam Webster
            dictionary available online at http://www.merriam-webster.com for a definition that is
 3          incorporated into these requests by reference.

 4      13. “Borrower(s)” means the individual from whom Defendant QLS foreclosed against, Ali
            Suleiman and/or his estate in this case.
 5

 6      14. “Property” means the property at issue in this case located at 18205 106th Street East
            Bonney Lake, WA 98391.
 7
        15. “Policy” or “Policies” means any practice, procedure, directives, routine, rule, courses of
 8          conduct or code of conduct, written or unwritten, formal or informal, recorded or
            unrecorded, which was recognized, adopted, issued or followed by you.
 9

10      16. “QLS” means Defendant Quality Loan Services Corporation of Washington and includes,
            without limitations, any offices, branches and locations of Defendant QLS, as well as any
11          of its attorneys, employees, managers, agents, consultants, vendors, contractors, advisors,
            representatives, or PERSONS working on its behalf, and its parent organizations,
12          affiliates, predecessors, and assignors.
13
        17. “PHH” means Defendant PHH Mortgage Corporation dba PHH Mortgage Services, and
14          includes, without limitations, any offices, branches and locations of Defendant PHH
            Mortgage Corporation dba PHH Mortgage Services, as well as any of its attorneys,
15          employees, managers, agents, consultants, vendors, contractors, advisors, representatives,
            or PERSONS working on its behalf, and its parent organizations, affiliates, predecessors,
16          and assignors.
17
        18. “HSBC” means Defendant HSBC Bank USA, N.A. as Trustee of The Fieldstone
18          Mortgage Investment Trust, SERIES 2006-2, and includes, without limitations, any
            offices, branches and locations of Defendant HSBC Bank USA, N.A. as Trustee of The
19          Fieldstone Mortgage Investment Trust, SERIES 2006-2, as well as any of its attorneys,
            employees, managers, agents, consultants, vendors, contractors, advisors, representatives,
20          or PERSONS working on its behalf, and its parent organizations, affiliates, predecessors,
21          and assignors.

22      19. “IH6” means Defendant IH6 Property of Washington, LP d/b/a Invitation Homes, and
            includes, without limitations, any offices, branches and locations of Defendant IH6
23          Property of Washington, LP dba Invitation Homes, as well as any of its attorneys,
            employees, managers, agents, consultants, vendors, contractors, advisors, representatives,
24          or PERSONS working on its behalf, and its parent organizations, affiliates, predecessors,
25          and assignors.

26      20. “Plaintiff” means Plaintiff Sarah Hoover.


       SECOND SET OF DISCOVERY TO NEWREZ                                HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 4                                             787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-9     Filed 03/22/21      Ent. 03/22/21 21:31:38       Pg. 5 of 16
        21. “File” means all “Documents” or documented “Communications” related to the
 1          “Account” at issue in this case.
 2

 3
                                         INTERROGATORIES
 4

 5   INTERROGATORY NO. 25:
 6          IDENTIFY all documents which depict or relate to your financial statements (including
 7   but not limited to) balance sheet, income statement, cash flow statement.
 8   RESPONSE:
 9

10   INTERROGATORY NO. 26
11          IDENTIFY all employees of NewRez with knowledge of the Plaintiff’s bankruptcy
12   filing prior to January 1, 2020, and for each employee so IDENTIFIED, state his or her job title
13   and the state and location where they work.
14
     RESPONSE:
15

16
     INTERROGATORY NO. 27:
17
            DESCRIBE in detail all training for BANKRUPTCY POLICIES provided to the
18
     persons identified in response to Interrogatory No. 26, stating the dates on which each such
19
     person attended, and identifying the materials provided to each such person.
20

21   RESPONSE:

22

23   INTERROGATORY NO. 28:

24          IDENTIFY employment and salary records of the persons identified in response to

25   Interrogatory No. 26.

26   RESPONSE:


       SECOND SET OF DISCOVERY TO NEWREZ                                HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 5                                             787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-9     Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 6 of 16
 1   INTERROGATORY NO. 29:

 2             IDENTIFY the full and complete copies of all servicing manuals, memoranda, notes,

 3   polices, and employee training materials related to reviewing, analyzing, and responding to

 4   Notices of Bankruptcy filings and/or responding to any other correspondence from any party

 5   notifying you of a bankruptcy filing by any method.

 6   RESPONSE:

 7

 8
     INTERROGATORY NO. 30:
 9
               IDENTIFY all consumer complaints from the Consumer Financial Protection Bureau
10
     related to “Loan modification, Collection, Foreclosure” during the time period from January of
11
     2019 to the present. See the Consumer Financial Protection Bureau’s Consumer Complaint
12
     Database.
13
     RESPONSE:
14

15

16   INTERROGATORY NO. 31:

17             IDENTIFY your responses to the consumer complaints as referred to in Interrogatory

18   No. 30.

19   .RESPONSE:

20

21
     INTERROGATORY NO. 32:
22
               IDENTIFY all Risk Convergence Reports created by you or your agents for loans
23
     involved in a Chapter 7 bankruptcy from January 1, 2018 and the present. See Original
24
     Complaint, Consumer Financial Protection Bureau v. Ocwen Financial Corporation, et al., No.
25
     9:17-cv-80495 (S.D.Fla. April 20, 20117),
26
     https://files.consumerfinance.gov/f/documents/20170420_cfpb_Ocwen-Complaint.pdf .

       SECOND SET OF DISCOVERY TO NEWREZ                                HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 6                                             787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH         Doc 103-9     Filed 03/22/21    Ent. 03/22/21 21:31:38        Pg. 7 of 16
 1   .RESPONSE:

 2

 3

 4
     INTERROGATORY NO. 33:
 5
            IDENTIFY all consent judgments and/or settlement agreements and consent orders
 6
     against you or your agents entered into with the Washington State Attorney General by you
 7
     from January of 2017 to the present.
 8
     RESPONSE:
 9

10

11   INTERROGATORY NO. 34:

12          IDENTIFY the number of instances where you or your agents were provided with notice

13   of a bankruptcy filing prior to a nonjudicial foreclosure sale and the nonjudicial foreclosure sale

14   nonetheless went forward.

15   RESPONSE:

16

17
     INTERROGATORY NO. 35:
18
            For those instances IDENTIFIED in Interrogatory No. 32, please explain what actions
19
     you or your agents took after the sale.
20
     RESPONSE:
21

22

23   INTERROGATORY NO. 36:

24          IDENTIFY all documents produced by you or your agents in the Civil Investigate

25   Demands made by the Plaintiff States in connection with the Consent Judgment entered into

26   with Ocwen/PHH on February 26, 2014. See Consent Judgment,

     https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf.
       SECOND SET OF DISCOVERY TO NEWREZ                                 HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 7                                              787 Maynard Ave S
                                                                             Seattle, WA 98104
                                                                   Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-9        Filed 03/22/21   Ent. 03/22/21 21:31:38        Pg. 8 of 16
 1

 2

 3   RESPONSE:

 4

 5
     INTERROGATORY NO. 37:
 6
            State your knowledge of any Compliance Review Quarterly Reports produced by you or
 7
     your agents to the Plaintiff States in connection with the Consent Judgment entered into with
 8
     Ocwen/PHH on February 26, 2014. See Consent Judgment,
 9
     https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf
10
     RESPONSE:
11

12

13   INTERROGATORY NO. 38:

14          State your knowledge of any Monitor Reports received by you or your agents to the

15   Plaintiff States in connection with the Consent Judgment entered into with Ocwen/PHH on

16   February 26, 2014. See Consent Judgment,

17   https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf

18   RESPONSE:

19

20   INTERROGATORY NO. 39:
21          State your knowledge of any enforcement actions taken by the Plaintiff States against
22   you or your agents in connection with the Consent Judgment entered into with Ocwen/PHH on
23   February 26, 2014. See Consent Judgment,
24   https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf
25   RESPONSE:
26

       SECOND SET OF DISCOVERY TO NEWREZ                               HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 8                                            787 Maynard Ave S
                                                                           Seattle, WA 98104
                                                                 Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-9     Filed 03/22/21     Ent. 03/22/21 21:31:38       Pg. 9 of 16
 1

 2
                                    REQUESTS FOR PRODUCTION
 3

 4
      REQUEST FOR PRODUCTION NO. 25:
 5
             Produce all materials (including but not limited to webinars, physical books, electronic
 6
      materials or other documents) pertaining to the training and supervision of your employees or
 7
      agents as to compliance with foreclosure processes.
 8
      RESPONSE:
 9

10

11
      REQUEST FOR PRODUCTION NO. 26:
12
             Produce all materials (including but not limited to webinars, physical books, electronic
13
      materials or other documents) pertaining to the training and supervision of your employees or
14
      agents as to compliance with the bankruptcy automatic stay, 11 U.S.C. § 362.
15

16

17
      REQUEST FOR PRODUCTION NO. 27:
18
             Produce all materials (including but not limited to webinars, physical books, electronic
19
      materials or other documents) pertaining to the training and supervision of NewRez’s employees
20
      or agents as to compliance with NewRez’s guidelines and/or policies and procedures regarding
21
      nonjudicial foreclosures as to compliance with Washington State laws.
22
      RESPONSE:
23

24

25

26

        SECOND SET OF DISCOVERY TO NEWREZ                              HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 9                                           787 Maynard Ave S
                                                                           Seattle, WA 98104
                                                                 Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-9     Filed 03/22/21    Ent. 03/22/21 21:31:38       Pg. 10 of 16
 1

 2    REQUEST FOR PRODUCTION NO. 28:

 3           Produce all materials (including but not limited to webinars, physical books, electronic

 4    materials or other documents) pertaining to the training and supervision of QLS and other

 5    foreclosing Trustees by you or your agents for nonjudicial foreclosures in Washington State.

 6    RESPONSE:

 7

 8

 9    REQUEST FOR PRODUCTION NO. 29:

10           Produce all DOCUMENTS showing NewRez’s net pretax profits for the five years

11    preceding and including the year the Plaintiff’s Complaint was filed.

12    RESPONSE:

13

14

15    REQUEST FOR PRODUCTION NO. 30:

16           Produce all DOCUMENTS showing NewRez’s net worth for the five years preceding

17    and including the year Plaintiff’s Complaint was filed.

18    RESPONSE:

19

20

21    REQUEST FOR PRODUCTION NO. 31:

22           Produce all of NewRez’s Annual Reports for the five years preceding the year Plaintiff’s

23    Complaint was filed.

24    RESPONSE:

25

26

        SECOND SET OF DISCOVERY TO NEWREZ                                HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 10                                            787 Maynard Ave S
                                                                             Seattle, WA 98104
                                                                   Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-9      Filed 03/22/21     Ent. 03/22/21 21:31:38       Pg. 11 of 16
 1

 2    REQUEST FOR PRODUCTION NO. 32:

 3           Produce all NewRez’s balance sheets, profit and loss statements, income statements,

 4    federal tax returns with all schedules, and any other document reflecting Defendant’s overall

 5    financial condition for the five years preceding the year Plaintiff’s Complaint was filed.

 6    RESPONSE:

 7

 8

 9    REQUEST FOR PRODUCTION NO. 33:

10           Produce all DOCUMENTS evidencing other instances where NewRez was provided

11    notice of a bankruptcy filing prior to a foreclosure sale and you or your agents nonetheless went

12    forward with the foreclosure sale.

13    RESPONSE:

14

15
      REQUEST FOR PRODUCTION NO. 34:
16
             Produce all DOCUMENTS related to NewRez and the Civil Investigate Demands made
17
      by the Plaintiff States in connection with the Consent Judgment entered into with Ocwen/PHH
18
      on February 26, 2014. See Consent Judgment,
19
      https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf.
20
      RESPONSE:
21

22

23

24    REQUEST FOR PRODUCTION NO. 35:
25           Produce all documents related to NewRez and any Compliance Review Quarterly
26    Reports produced to the Plaintiff States in connection with the Consent Judgment entered into

        SECOND SET OF DISCOVERY TO NEWREZ                                 HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 11                                             787 Maynard Ave S
                                                                              Seattle, WA 98104
                                                                    Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH         Doc 103-9     Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 12 of 16
 1    with Ocwen/PHH on February 26, 2014. See Consent Judgment,

 2    https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf

 3    RESPONSE:

 4

 5

 6

 7    REQUEST FOR PRODUCTION NO. 36:

 8           Produce all documents related to NewRez and any Monitor Reports sent to the Plaintiff

 9    States in connection with the Consent Judgment entered into with Ocwen/PHH on February 26,

10    2014. See Consent Judgment,

11    https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf

12    RESPONSE:

13

14    REQUEST FOR PRODUCTION NO. 37:
15           Produce documents related to NewRez and any enforcement actions taken by the
16    Plaintiff States against you or your agents in connection with the Consent Judgment entered into
17    with Ocwen/PHH on February 26, 2014. See Consent Judgment,
18    https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf
19    RESPONSE:
20

21
      Dated: February 23, 2021
22
                                                  HENRY & DEGRAAFF, PS
23
                                                  By: _/s/ Christina L Henry_________________
24                                                   Christina L Henry, WSBA# 31273
                                                     Attorneys for Plaintiff
25
                                                     787 Maynard Ave S
26                                                   Seattle, WA 98104
                                                     chenry@hdm-legal.com

        SECOND SET OF DISCOVERY TO NEWREZ                               HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 12                                           787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-9     Filed 03/22/21     Ent. 03/22/21 21:31:38       Pg. 13 of 16
                                               Attorneys for Plaintiff Sarah Hoover
 1

 2                                           ANDERSON SANTIAGO, PLLC

 3                                          By: _/s/ Jason D. Anderson_________________
                                               Jason D. Anderson, WSBA# 38014
 4                                             Attorneys for Plaintiff
                                               787 Maynard Ave S
 5
                                               Seattle, WA 98104
 6                                             jason@alkc.net
                                               Attorneys for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

       SECOND SET OF DISCOVERY TO NEWREZ                        HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 13                                    787 Maynard Ave S
                                                                    Seattle, WA 98104
                                                          Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH     Doc 103-9   Filed 03/22/21   Ent. 03/22/21 21:31:38      Pg. 14 of 16
 1                                             VERIFICATION

 2
      STATE OF ________________ )
 3
                                       ) ss.
 4
      COUNTY OF _______________ )
 5
             I, __________________, being first duly sworn on oath, deposes and says:
 6

 7           I have read the within and foregoing answers and responses to Plaintiff’s Second Set of

 8    Interrogatories Propounded to NewRez, LLC (“NewRez”) and know the contents thereof, and
 9    believe the same to be true.
10

11
                                                    signature
12
      SUBSCRIBED AND SWORN to before me this _____ day of ____________________, 2020
13

14

15

16
                                                    [PRINT NAME]

17
                                                    NOTARY PUBLIC for the State of __________
18
                                                    Residing at
19                                                  My Commission Expires:

20

21

22

23

24

25

26

        SECOND SET OF DISCOVERY TO NEWREZ                                  HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 14                                              787 Maynard Ave S
                                                                               Seattle, WA 98104
                                                                     Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH         Doc 103-9       Filed 03/22/21      Ent. 03/22/21 21:31:38      Pg. 15 of 16
                                       CERTIFICATE OF SERVICE
 1

 2
             I, Christina L Henry, hereby certify that on February 23, 2021, I electronically
 3
      transmitted the foregoing via email to the following:
 4

 5
            McCARTHY & HOLTHUS, LLP
 6          Attn: Joseph Ward McIntosh
            108 1st Ave S Ste 300
 7          Seattle, WA 98104-2104
 8          jmcintosh@mccarthyholthus.com
            Attorney for Quality Loan Service Corp. of Washington
 9
            HOUSER, LLP
10          Robert W. Norman, Jr.
            600 University St, Ste 1708
11          Seattle, WA 98101
12          bnorman@houser-law.com
            Attorneys for Defendants PHH Mortgage Corporation, HSBC Bank USA, N.A., as
13          Trustee of the Fieldstone Mortgage Investment Trust, Series 2006-2 and NewRez, LLC

14
            SCHWEET LINDE & COULSON, PLLC
15           John Anthony McIntosh
            575 S. Michigan St
16          Seattle, WA 98108-3316
            johnm@schweetlaw.com
17
            Attorneys for Defendant IH6 Property Washington, L.P. dba Invitation Homes
18    EXECUTED this 23rd day of February 2021 at Bothell, WA
19
                                               /s/ Christina L Henry_______________
20                                                 Christina L Henry, WSBA #31273
21

22

23

24

25

26

        SECOND SET OF DISCOVERY TO NEWREZ                                HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 15                                            787 Maynard Ave S
                                                                             Seattle, WA 98104
                                                                   Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-9      Filed 03/22/21    Ent. 03/22/21 21:31:38        Pg. 16 of 16
